Citation Nr: 1422963	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A review of the Virtual VA paperless claims processing system reveals the Veteran's May 2014 appellate brief, along with St. Louis VA Medical Center (VAMC) treatment records from January 2010 to April 2013.  The Veterans Benefits Management System (VBMS) paperless claims system reveals St. Louis VAMC treatment records from February 2006 to March 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development.  The Veteran contends that service connection is warranted for peripheral neuropathy of the bilateral upper and lower extremities incurred as a result of his exposure to herbicides while in-service or as secondary to his service-connected diabetes mellitus.  See Veteran's Notice of Disagreement, April 2009; see also Veteran's VA Form 9, September 2009.  Service personnel records show the Veteran served with the Army in the Republic of Vietnam from April 1968 to April 1969; thus, his in-service exposure to herbicides has been conceded.  See Veteran's Rating Decision, August 2007.  Additionally, private and VA medical treatment records document the Veteran's diagnosis of peripheral neuropathy of the bilateral upper and lower extremities.  See e.g.,  Letter from Dr. J. K. T., July 2008; see also VA Examination, Diabetes Mellitus, January 2009.

The January 2009 and March 2009 VA examinations are inadequate as they fail to address the questions of whether the Veteran's peripheral neuropathy was directly related to service, including the Veteran's conceded exposure to herbicides, and whether the Veteran's peripheral neuropathy was manifested within a year of exposure to herbicides.  Additionally, the record contains private medical opinions from the Veteran's treating physician, Dr. J. K. T., stating that the Veteran's diabetes is the clear cause of his neuropathy; however, no VA examiner has addressed Dr. J. K. T.'s contentions.  The Veteran must be afforded a new VA examination which addresses these matters.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.").

In addition, given the theory of secondary service connection raised by the evidence, the Veteran should be sent a new letter notifying him of the information and evidence necessary to substantiate a claim of service connection for peripheral neuropathy secondary to his service-connected diabetes to comply with VA's duties of notification.  

The Veteran submitted additional evidence in March 2011 and January 2013, consisting of medical opinions from a private doctor regarding the nexus between his peripheral neuropathy and diabetes.  There was no waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) submitted by the Veteran.  Upon remand, the AOJ should consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).
  
The duty to assist requires the RO to make reasonable efforts to obtain relevant medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, St. Louis VAMC treatment records from April 2013 to the present should be obtained.  38 C.F.R. § 3.159(c).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

The Board also notes that effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences' (NAS) report, Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA notice letter for the claim of peripheral neuropathy of the bilateral upper and lower extremities secondary to service-connected diabetes mellitus.

2.  Review and consider the new evidence submitted by the Veteran in March 2011 and January 2013.

3.  Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for any peripheral neuropathy issues since service.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the St. Louis VAMC from April 2013 to present.

4.  After completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review. 

After physically examining the Veteran, the examiner should identify the most likely etiology of the Veteran's peripheral neuropathy.  Specifically:

(a) Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed peripheral neuropathy is related to the Veteran's period of service, including his conceded in-service exposure to herbicides.  

The examiner should also address whether there was peripheral neuropathy within a year of exposure to herbicides which is considered to be "early onset" within the meaning of the revised regulation noted above.   

(b) Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed peripheral neuropathy is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  

(c)  Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed peripheral neuropathy was aggravated (permanent worsening beyond normal progression) by the Veteran's service-connected diabetes.  The examiner should address whether any aggravation of the Veteran's peripheral neuropathy is proximately due to or the result of his service-connected diabetes mellitus and not due to the natural progress of the disease.  If the Veteran is found to have peripheral neuropathy aggravated by diabetes mellitus, the examiner should quantify the approximate degree of aggravation.

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  In providing an opinion, the examiner should address the significance of the Veteran's conceded in-service exposure to herbicides between April 1968 and April 1969; the March 2007 finding of high glucose levels and subsequent diabetes diagnosis; the March 2009 VA examiner's opinion that as the Veteran's peripheral neuropathy has been present for at least five years and as he was only diagnosed with diabetes in 2007, his diabetes cannot be the cause of his peripheral neuropathy; and, Dr. J. K. T.'s opinion that diabetes is the clear cause of the Veteran's peripheral neuropathy-- most patients have diabetes for over ten years prior to diagnosis so even though the record shows the Veteran had peripheral neuropathy prior to a diagnosis of diabetes, it does not mean that diabetes is not the cause of his peripheral neuropathy.  

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

5.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



